                               Exhibit 1
      Case 5:18-cv-00555-XR Document 124-1 Filed 08/29/19 Page 1 of 7




              I N T HE U N I TE D ST AT E S DI ST RI C T F OR
                 T H E W E ST ER N DI STR IC T OF TE XAS
                       SA N A N T ONI O DIV I SI ON

J OE H OLC OMB E , et. al,           §         N O. 5 :1 8 -C V- 00 55 5 -X R
                                     §
Plaintiffs                           §   Consolidated with:
                                     §   5:18-cv-00712-XR (Vidal)
                                     §   5:18-cv-00881-XR (Uhl)
vs.                                  §   5:18-cv-00944-XR (Ramsey)
                                     §   5:18-cv-00949-XR (McNulty)
U N I TE D ST A TE S OF              §   5:18-cv-00951-XR (Wall)
A MER IC A ,                         §   5:18-cv-01151-XR (Amador)
                                     §   5:19-cv-00184-XR (Brown)
Defendant                            §   5:19-cv-00289-XR (Ward)
                                     §   5:19-cv-00506-XR (Workman)
                                     §   5:19-cv-00678-XR (Colbath)
                                     §   5:19-cv-00691-XR (Braden)
                                     §   5:19-cv-00706-XR (Lookngbill)
                                     §   5:19-cv-00714-XR (Solis)
                                     §   5:19-cv-00715-XR (McKenzie)
                                     §   5:19-cv-00805-XR (Curnow)
                                     §   5:19-cv-00806-XR (Macias)




    PLAIN TIFFS’ AMEN D ED FIR ST REQ UEST FOR
 AD MISSION S & INTERR OG ATO RIES TO D EFEND AN T,
           U N ITED STATES O F AME R IC A

        To:        Defendant, United States of America, by and through its

attorneys PAUL STERN, United States Department of Justice, Three

Constitution Square, 175 N Street, N.E., Washington, DC 20002.




                                      1 of 7
    Case 5:18-cv-00555-XR Document 124-1 Filed 08/29/19 Page 2 of 7




      From:         Plaintiffs, McNulty, et. al, 5:18-cv-00949-XR; Wall, et. al,

5:18-cv-00951-XR; Solis, et. al, 5:19-cv-00714-XR, Vidal, et. al, 5:18-cv-00712-

XR, and McKenzie, 5:19-cv-00715-XR.

      Pursuant to Rule 26, Rule 33, and Rule 36 of the Federal Rules of Civil

Procedure, the above referenced Plaintiffs serve these Requests for

Admissions & Interrogatories on the United States of America.



                  AN SWER D UE IN TH IR TY D AYS

      Pursuant to Rule 33(b)(2) and Rule 36(a)(3) of the Federal Rules of

Civil Procedure, please answer the following Requests within thirty (30) days

after service of this discovery requests.



                              D EFIN ITION S

      Please see W.D. Tex. Local Rule CV-26(b):

      (1) Communication. The term “communication” means the transmittal

of information (in the form of facts, ideas, inquiries or otherwise).

      (2) Document. The term “document” is defined to be synonymous in

meaning and equal in scope to the usage of this term in Federal Rule of Civil

Procedure 34(a). A draft of a nonidentical copy is a separate document within

the meaning of this term.

      (3) Identify (With Respect to Persons). When referring to a person, to

“identify” means to give, to the extent known, the person’s full name, present

                                            2 of 7
    Case 5:18-cv-00555-XR Document 124-1 Filed 08/29/19 Page 3 of 7




or last known address, e-mail address, and telephone number, and when

referring to a natural person, additionally, the present or last known place of

employment. Once a person has been identified in accordance with this

subparagraph, only the name of that person need be listed in response to

subsequent discovery requesting the identification of that person.

      (4) Identify (With Respect to Documents). When referring to

documents, “to identify” means to give, to the extent known, the (i) type of

document; (ii) general subject matter; (iii) date of the document; and (iv)

author(s), addressee(s), and recipient(s).

      (5) Parties. The terms “plaintiff” and “defendant” as well as a party’s

full or abbreviated name or pronoun referring to a party mean the party and,

where applicable, its officers, directors, employees, partners, corporate

parent, subsidiaries or affiliates. This definition is not intended to impose a

discovery obligation on any person who is not a party to the litigation.

      (6) Person. The term “person” is defined as any natural person or

business, legal or governmental entity or association.

      (7) Concerning. The term “concerning” means relating to, referring to,

describing, evidencing or constituting.

      (8) Plaintiffs. The term “Plaintiff” or “Plaintiffs” refers to any and all

the consolidated Plaintiffs in the above styled cause of action.




                                          3 of 7
      Case 5:18-cv-00555-XR Document 124-1 Filed 08/29/19 Page 4 of 7




         (9) Sutherland Springs shooting. The term “Sutherland Springs

shooting” means the mass shooting at the First Baptist Church in Sutherland

Springs, Texas perpetrated by Devin Kelley on November 5, 2017.

         (10) Identify (With Respect to Statements). When referring to

statements, “identify” means to give the verbatim statement, the page

number it appears, and the author or speaker of the statement.



                      R EQU ESTS FOR ADMISSI O N

         Please admit or deny:

            1. Department of Defense Inspector General Report No. DODIG-
               2015-011, Evaluation of the Defense Criminal Investigative
               Organizations’ Defense Incident-Based Reporting System
               Reporting and Reporting Accuracy (Oct. 29, 2014)1 is a genuine
               report authored by an agency of the United States of America on
               a matter within the scope of that agency’s relationship and while
               the agency relationship existed.

            2. Department of Defense Inspector General Report No. DODIG-
               2015-081, Evaluation of Department of Defense Compliance
               with Criminal History Reporting Requirements (February 12,
               2015)2 is a genuine report authored by an agency of the United
               States of America on a matter within the scope of that agency’s
               relationship and while the agency relationship existed.



1   Available at https://media.defense.gov/2014/Oct/29/2001713419/-1/-1/1/DODIG-
    2015-011.pdf (last accessed July 24, 2019).
2   Available at https://media.defense.gov/2015/Feb/12/2001713470/-1/-1/1/DODIG-
    2015-081.pdf (last accessed July 24, 2019).




                                           4 of 7
      Case 5:18-cv-00555-XR Document 124-1 Filed 08/29/19 Page 5 of 7




            3. Department of Defense Inspector General Report No. DODIG-
               2018-035, Evaluation of Fingerprint Card and Final Disposition
               Report Submissions by Military Service Law Enforcement
               Organizations (December 4, 2017)3 is a genuine report authored
               by an agency of the United States of America on a matter within
               the scope of that agency’s relationship and while the agency
               relationship existed.

            4. Department of Defense Inspector General Report No. DODIG-
               2019-030, Report of the Investigation into the United States Air
               Force’s Failure to Submit Devin Kelley’s Criminal History
               Information to the Federal Bureau of Investigation (December 6,
               2018)4 is a genuine report authored by an agency of the United
               States of America on a matter within the scope of that agency’s
               relationship and while the agency relationship existed.

            5. Every statement contained in the Department of Defense
               Inspector General Report, dated December 6, 2018, and
               numbered DoDIG-2019-030, is factually true.

            6. The United States Air Force’s (USAF) was required by federal
               law and/or federal policy to collect and submit Devin Kelley’s
               fingerprints and final disposition report to the FBI’s Criminal
               Justice Information Services (CJIS) Division for inclusion in its
               databases after he was convicted of a crime of domestic violence
               by a USAF General Court-Martial.

            7. The United States Air Force’s failure to submit Devin Kelley’s
               fingerprints and final disposition information to the FBI CJIS
               division allowed Kelley to pass the federally mandated
               background checks and to purchase four firearms from Federal
               Firearms Licensed dealers, which Kelley used three of those four
               firearms on November 5, 2017, to kill 26 people and wound 22
               others at the First Baptist Church of Sutherland Springs,
               Sutherland Springs, Texas.




3   Available at https://media.defense.gov/2017/Dec/05/2001852278/-1/-1/1/DODIG-
    2018-035.PDF (last accessed July 24, 2019).
4   Available at https://media.defense.gov/2018/Dec/07/2002070069/-1/-1/1/DODIG-
    2019-030_REDACTED.PDF (last accessed July 24, 2019).
                                           5 of 7
    Case 5:18-cv-00555-XR Document 124-1 Filed 08/29/19 Page 6 of 7




                          IN TERR OG ATO R IES

      Please answer the following interrogatories:

         1. Identify any statement within the Department of Defense
            Inspector General Report, dated December 6, 2018, and
            numbered DoDIG-2019-030, that you contend is not factually
            true and the basis for such a contention.

         2. Identify all persons who you believe have knowledge of relevant
            facts and identify the issues upon which you believe they have
            knowledge. See W.D. Tex. Local Rule CV-33(b)(1).

         3. If you contend that some other person or legal entity is, in whole
            or in part, liable to the Plaintiffs in this matter, identify that
            person or legal entity and describe in detail the basis of said
            liability. See W.D. Tex. Local Rule CV-33(b)(5).



Respectfully submitted,

/s/ Jason P. Steed                          /s/ Jamal K. Alsaffar
Jason P. Steed                              Jamal K. Alsaffar
   JSteed@kilpatricktownsend.com               JAlssaffar@nationaltriallaw.com
   Texas Bar No. 24070671                      Texas Bar No. 24027193
Kilpatrick Townsend & Stockton              Tom Jacob
LLP                                            TJacob@nationaltriallaw.com
   2001 Ross Avenue, Suite 4400                Texas Bar No. 24069981
   Dallas, TX 75201                         Whitehurst, Harkness, Brees,
   Office 214-922-7112                      Cheng, Alsaffar & Higginbotham &
   Fax 214-853-5731                         Jacob PLLC
                                               7500 Rialto Blvd, Bldg. Two, Ste 250
                                               Austin, TX 78735
                                               Office 512-476-4346
                                               Fax 512-476-4400




                                       6 of 7
    Case 5:18-cv-00555-XR Document 124-1 Filed 08/29/19 Page 7 of 7




                    C ER TIFIC ATE O F SER VI C E

      By our signatures above, we certify that a copy of Plaintiffs’ Amended

First Request for Admissions & Interrogatories to Defendant, United States

of America has been sent to the following on August 2, 2019 via email and

certified mail, return receipt requested mail.



   PAUL DAVID STERN
   Trial Attorney, Torts Branch
   United States Dept. of Justice
   Civil Division
   175 N St., N.E.
   United States Department of Justice,
   Three Constitution Square
   Washington, DC 20002
   Paul.David.Stern@usdoj.gov




                                        7 of 7
